                        IN THE UNITED STATES DISTRICT COURT
                            DISTRICT FOR SOUTH CAROLINA
                               SPARTANBURG DIVISION


State Farm Fire & Casualty Insurance    )
Company,                                )
                                        )            Case no: 7:16-cv-03998-DCC
               Plaintiff,               )
                                        )
vs.                                     )
                                        )
Horace Mills Sproull, III, et al.,      )            CONDITIONAL
                                        )            ORDER OF DISMISSAL
                                        )
               Defendants.              )
                                        )
Johnny R. Lee,                          )
                                        )
               Plaintiff,               )            Case no: 7:17-cv-00234-DCC
                                        )
vs.                                     )
                                        )
Robert Henry Campbell; Ladonna Campbell )
State Farm Fire and Casualty Insurance  )
Company,                                )
                                        )
               Defendants.              )
____________________________________)


       The Court, having been advised by counsel by counsel for the parties, that the above

action has been settled, issues this Conditional Order of Dismissal.

       IT IS ORDERED upon Motion of Stanley T. Case, the attorney for State Farm in the

above-referenced matters, with the consent of Attorney Andrew Poliakoff, local counsel for all

of the Defendants who are claimants for insurance coverage which is involved in the above-

referenced matters, that the above-referenced matters are hereby dismissed, without costs, and

without prejudice.
       It is contemplated that the claims involving the death of certain claimants in this matter

will be approved by the state court.

       If settlement is not consummated within sixty (60) days, either party may petition the

court to re-open this action and re-store it to the calendar. Rule 60(b)(6) F.R.Civ.P. In the

alternative, to the extent permitted by law, either party may within sixty (60) days petition the

court to enforce the settlement. Fairfax Countywide Citizens v. Fairfax County, 571 F.2d

1299(4th Cir. 1978). By agreement of the parties, the court retains jurisdiction to enforce the

settlement agreement. Kokkonen v. Guardian Life Ins. Co., 511 U.S. 375, 381-382 (1994).

       IT IS SO ORDERED.



                                                    s/Donald C. Coggins, Jr.
                                                    ______________________________
                                                    DONALD C. COGGINS, JR.
                                                    UNITED STATES DISTRICT JUDGE

October 2, 2018
Spartanburg, South Carolina

FOR THE MOTION:

s/ Stanley T. Case
Stanley T. Case, Federal ID# 0071
BUTLER, MEANS, EVINS & BROWNE, P.A.
234 N. Church Street
P.O. Box 451
Spartanburg, SC 29304
(864) 582-5630

CONSENT:

s/ Andrew N. Poliakoff
Andrew N. Poliakoff
152 Magnolia Street
P.O. Box 3525
Spartanburg, SC 29304
(864) 583-8212



                                               2
